Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 1 of 51

IN THE UNITED STATES DISTRICT COURT

RECEIVED

DEC 16 2020

FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,
v.

JEROME VALENTINO WILSON,
also known as “Fat Bastard,”
DEREK SHANTELL THOMPSON,
also known as “Smoke,”

KENEE L. TRIPLETT,

also known as “S.D.,”

also known as “Big S.D.”

CORY ANDREW TURNER,

also known as “C-Styles,”

also known as “Styles,”

also known as “C,”

COTY ARNEZ TURNER,

also known as “4-5,”

DARYL STEPHEN JONES, JR.,

also known as “Diesel,”

also known as “Baby D,”

JEROME JAMAR HALL,
ORNANDES RAESHON BENNETT,
ANTOINE MOISHAWN WILLIAMS,
also known as “Loc,”

also known as “Tone Loc,”

JERRON TANDRE JOHNSON,

also known as “Cash,”

MICHAEL LINDELL TEASLEY,
MARCUS ANTONIO SHAY HALL,
also known as “Gudda,”

DEWAYNE ALLEN HAYNES,
NOLAN RUSSELL HAMILTON ALLEN,
also known as “Banner,” -
ANTHONY LEVON ROBINSON, JR.
also known as “Ant,”

JEROME WILLIAM McCRISTON,
CESEAN MICHAEL KITCHEN,
also known as “Cheese,”

me Nee Ne a ae ee ee ee ee ee Ne ee a a Ne Ne Ne ee ee ee ee ee ee ee ee ee” ee” ee” ee”

CLERK OF DISTRICT
SOUTHERN DISTRICT Orta
Criminal No. 4:20-CR-188
SUPERSEDING INDICTMENT

18 U.S.C. § 2

18 U.S.C. § 922(g)(1)
18 U.S.C. § 922(2)(3)

18 U.S.C. § 924(a)(2)

18 U.S.C. § 924d)

21 U.S.C. § 841(a)(1)

21 U.S.C. § 841(b)(1)(A)
21 U.S.C. § 841(b)(1)(B)
21 U.S.C. § 841(b)(1)(C)
21 U.S.C. § 841(b)(1)(D)
21 U.S.C. § 846

21 U.S.C. § 851

21 U.S.C. § 853

21 U.S.C. § 24610)

HAA Aas Aas AAAs sAsARA
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 2 of 51

NILAJAH RASHEEDA GREEN,
also known as “Thighz Chyna,” and
DAVID LERENZO WELCH, JR.,

Defendants.

THE GRAND JURY CHARGES:

COUNT 1
(Conspiracy to Distribute Cocaine and Cocaine Base)

From a date unknown, but by at least as early as January 2020, and continuing
until on or about November 18, 2020, in the Southern District of Iowa and elsewhere,
the defendants,

JEROME VALENTINO WILSON, also known as “Fat Bastard,”
DEREK SHANTELL THOMPSON, also known as “Smoke,”
KENEE L. TRIPLETT, also known as “S.D.,” and “Big S.D.,”

CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,”
COTY ARNEZ TURNER, also known as “4-5,”
DARYL STEPHEN JONES, JR., also known as “Diesel,” and “Baby D,”
ORNANDES RAESHON BENNETT,

ANTOINE MOISHAWN WILLIAMS, also known as “Loc,” and “Tone Loc,”
JERRON TANDRE JOHNSON, also known as “Cash,”
MICHAEL LINDELL TEASLEY,

DEWAYNE ALLEN HAYNES,

NOLAN RUSSELL HAMILTON ALLEN, also known as “Banner,”
ANTHONY LEVON ROBINSON, JR., also known as “Ant,”
JEROME WILLIAM McCRISTON,

CESEAN MICHAEL KITCHEN, also known as “Cheese,” and
NILAJAH RASHEEDA GREEN, also known as “Thighz Chyna,”

conspired, with each other and other persons known and unknown to the Grand Jury,
to knowingly and intentionally distribute controlled substances, namely,
(1) amixture and substance containing a detectable amount of cocaine, and

(2) a mixture and substance containing a detectable amount of cocaine base,
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 3 of 51

Schedule II controlled substances, in violation of Title 21, United States Code,
Section 841(a)(1).

This is a violation of Title 21, United States Code, Section 846.

With respect to JEROME VALENTINO WILSON, also known as “Fat
Bastard,” the conspiracy involved 280 grams or more of a mixture and substance
containing a detectable amount of cocaine base, in violation of Title 21, United States
Code, Section 841(a)(1) and 841(b)(1)(A).

With respect to DEREK SHANTELL THOMPSON, also known as “Smoke,”
the conspiracy involved 500 grams or more of a mixture and substance containing a
detectable amount of cocaine, and 28 grams or more of a mixture and substance
containing a detectable amount of cocaine base, in violation of Title 21, United States
Code, Section 841(a)(1) and 841(b)(1)(B).

With respect to KENEE L. TRIPLETT, also known as “S.D.,” and “Big 8.D.,”
the conspiracy involved 500 grams or more of a mixture and substance containing a
detectable amount of cocaine, in violation of Title 21, United States Code, Section
841(a)(1) and 841(b)(1)(B).

With respect to CORY ANDREW TURNER, also known as “C-Styles,” “Styles,”
and “C,” the conspiracy involved 500 grams or more of a mixture and substance
containing a detectable amount of cocaine, and 28 grams or more of a mixture and
substance containing a detectable amount of cocaine base, in violation of Title 21,

United States Code, Section 841(a)(1) and 841(b)(1)(B).
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 4 of 51

With respect to COTY ARNEZ TURNER, also known as “4-5,” the conspiracy
involved 500 grams or more of a mixture and substance containing a detectable
amount of cocaine, and 28 grams or more of a mixture and substance containing a
detectable amount of cocaine base, in violation of Title 21, United States Code,
Section 841(a)(1) and 841(b)(1)B).

With respect to DARYL STEPHEN JONES, JR., also known as “Diesel,” and
“Baby D,” the conspiracy involved 28 grams or more of a mixture and substance
containing a detectable amount of cocaine base, in violation of Title 21, United States
Code, Section 841(a)(1) and 841(b)(1)(B).

With respect to ORNANDES RAESHON BENNETT, the conspiracy involved
500 grams or more of a mixture and substance containing a detectable amount of
cocaine, and 28 grams or more of a mixture and substance containing a detectable
amount of cocaine base, in violation of Title 21, United States Code, Section 841(a)(1)
and 841(b)(1)(B).

With respect to ANTOINE MOISHAWN WILLIAMS, also known as “Loc” and
“Tone Loe,” the conspiracy involved 28 grams or more of a mixture and substance
containing a detectable amount of cocaine base, in violation of Title 21, United States
Code, Section 841(a)(1) and 841(b)(1)(B).

With respect to JERRON TANDRE JOHNSON, also known as “Cash,” the
' conspiracy involved a mixture and substance containing a detectable amount of
cocaine, and a mixture and substance containing a detectable amount of cocaine base,

in violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(C).
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 5 of 51

With respect to MICHAEL LINDELL TEASLEY, the conspiracy involved a
mixture and substance containing a detectable amount of cocaine, and a mixture and
substance containing a detectable amount of cocaine base, in violation of Title 21,
United States Code, Section 841(a)(1) and 841(b)(1)(C).

With respect to DEWAYNE ALLEN HAYNES, the conspiracy involved a
‘mixture and substance containing a detectable amount of cocaine, and a mixture and
substance containing a detectable amount of cocaine base, in violation of Title 21,
United States Code, Section 841(a)(1) and 841(b)(1)(C).

With respect to NOLAN RUSSELL HAMILTON ALLEN, also known as
“Banner,” the conspiracy involved a mixture and substance containing a detectable
amount of cocaine, and a mixture and substance containing a detectable amount of
cocaine base, in violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C).

With respect to ANTHONY LEVON ROBINSON, JR., also known as “Ant,” the
conspiracy involved a mixture and substance containing a detectable amount of
cocaine, and a mixture and substance containing a detectable amount of cocaine base,
in violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(C).

With respect to JEROME WILLIAM McCRISTON, the conspiracy involved a
mixture and substance containing a detectable amount of cocaine, and a mixture and
substance containing a detectable amount of cocaine base, in violation of Title 21,

United States Code, Section 841(a)(1) and 841(b)(1)(C).
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 6 of 51

With respect to CESEAN MICHAEL KITCHEN, also known as “Cheese,” the
conspiracy involved a mixture and substance containing a detectable amount of
cocaine, and a mixture and substance containing a detectable amount of cocaine base,
in violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(C). |

With respect to NILAJAH RASHEEDA GREEN, also known as “Thighz
Chyna,” the conspiracy involved a mixture and substance containing a detectable
amount of cocaine, and a mixture and substance containing a detectable amount of
cocaine base, in violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Conspiracy to Distribute Methamphetamine)

From a date unknown, but by at least as early as January 2020, and continuing
until on or about November 18, 2020, in the Southern District of Iowa and elsewhere,
the defendants,

JEROME VALENTINO WILSON, also known as “Fat Bastard,”
KENEE L. TRIPLETT, also known as “S.D.” and “Big 8.D.,”
CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,” and
MARCUS ANTONIO SHAY HALL, also known as “Gudda,”
conspired, with each other and other persons known and unknown to the Grand Jury,
to knowingly and intentionally distribute a controlled substance, namely,
methamphetamine, a Schedule II controlled substance, in violation of Title 21,

United States Code, Section 841(a)(1).

This is a violation of Title 21, United States Code, Section 846.
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 7 of 51

With respect to JEROME VALENTINO WILSON, also known as “Fat
Bastard,” the conspiracy involved 50 grams or more of methamphetamine, in
violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A).

With respect to KENEE L. TRIPLETT, also known as “S.D.” and “Big S.D.,”
the conspiracy involved 5 grams or more of methamphetamine, in violation of Title
21, United States Code, Section 841(a)(1) and 841(b)(1)(B).

With respect to CORY ANDREW TURNER, also known as “C-Styles,” “Styles,”
and “C,” the conspiracy involved 50 grams or more of methamphetamine, in violation
of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A).

With respect to MARCUS ANTONIO SHAY HALL, also known as “Fat
Gudda,” the conspiracy involved 50 grams or more of methamphetamine, in violation

of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A).
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 8 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Conspiracy to Distribute Marijuana)

From a date unknown, but by at least as early as July 2020, and continuing
until on or about November 18, 2020, in the Southern District of lowa and elsewhere,
the defendants,

JEROME VALENTINO WILSON, also known as “Fat Bastard,”
DEREK SHANTELL THOMPSON, also known as “Smoke,”
CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,”
JEROME JAMAR HALL, and
DAVID LERENZO WELCH, JR.,
conspired, with each other and other persons known and unknown to the Grand Jury,
to knowingly and intentionally distribute a controlled substance, namely, a mixture
and substance containing a detectable amount of marijuana, a Schedule I controlled

substance, in violation of Title 21, United States Code, Section 841(a)(1).

This is a violation of Title 21, United States Code, Sections 846 and

841(b)(1)(D).
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 9 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Distribution of Methamphetamine)

On or about March 17, 2020, in the Southern District of Iowa, the defendant,
JEROME VALENTINO WILSON, also known as “Fat Bastard,”
knowingly and intentionally distributed a controlled substance, namely, 50 grams or

more of methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(A).

THE GRAND JURY FURTHER CHARGES:

COUNT 5
(Distribution of Methamphetamine)

On or about April 3, 2020, in the Southern District of Iowa, the defendant,
JEROME VALENTINO WILSON, also known as “Fat Bastard,”
knowingly and intentionally distributed a controlled substance, namely, 50 grams or

more of methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(A).
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 10 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 6
(Distribution of Methamphetamine)

On or about June 25, 2020, in the Southern District of Iowa, the defendant,
JEROME VALENTINO WILSON, also known as “Fat Bastard,”
knowingly and intentionally distributed a controlled substance, namely, 50 grams or

more of methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(A).

THE GRAND JURY FURTHER CHARGES:

. COUNT 7
(Distribution of Methamphetamine)

On or about July 1, 2020, in the Southern District of Iowa, the defendant,
JEROME VALENTINO WILSON, also known as “Fat Bastard,”
knowingly and intentionally distributed a controlled substance, namely, 50 grams or

more of methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(A).

10
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 11 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 8
(Possession with Intent to Distribute Cocaine)

On or about July 30, 2020, in the Southern District of Iowa, the defendant,
MICHAEL LINDELL TEASLEY,

knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)({1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 9
(Distribution of Cocaine)

On or about July 31, 2020, in the Southern District of Iowa, the defendant,
DEREK SHANTELL THOMPSON, also known as “Smoke,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance.
This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

11
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 12 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 10
(Possession with Intent to Distribute Cocaine)

On or about July 31, 2020, in the Southern District of Iowa, the defendant,
JEROME VALENTINO WILSON, also known as “Fat Bastard,”
knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of

cocaine, a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 11
(Distribution of Cocaine Base)

On or about August 4, 2020, in the Southern District of Iowa, the defendants,

DEREK SHANTELL THOMPSON, also known as “Smoke,” and
DARYL STEPHEN JONES, JR., also known as “Diesel” and “Baby D,”

knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine base, a Schedule II
controlled substance, and aided and abetted the same.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C), and Title 18, United States Code, Section 2.

12
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 13 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 12
(Distribution of Marijuana)

On or about August 25, 2020, in the Southern District of Iowa, the defendants,

DEREK SHANTELL THOMPSON, also known as “Smoke,” and
DAVID LERENZO WELCH, JR.,

knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of marijuana, a Schedule I controlled
substance, and aided and abetted the same.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(D), and Title 18, United States Code, Section 2.

THE GRAND JURY FURTHER CHARGES:

COUNT 13
(Distribution of Cocaine)

On or about September 1, 2020, in the Southern District of Iowa, the
defendant,
| ANTOINE MOISHAWN WILLIAMS, also known as “Tone Loc” and “Loc,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

13
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 14 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 14
(Distribution of Marijuana)

On or about September 2, 2020, in the Southern District of Iowa, the

defendant,
DAVID LERENZO WELCH, JR.,

knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of marijuana, a Schedule I controlled
substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(D).

THE GRAND JURY FURTHER CHARGES:

COUNT 15
(Distribution of Cocaine)

On or about September 7, 2020, in the Southern District of Iowa, the
defendant,
DEWAYNE ALLEN HAYNES,
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

14
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 15 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 16
(Distribution of Cocaine Base)

On or about September 10, 2020, in the Southern District of Iowa, the
defendant,

DARYL STEPHEN JONES, JR., also known as “Diesel” and “Baby D,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine base, a Schedule II
controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 17
(Distribution of Cocaine)

On or about September 12, 2020, in the Southern District of Iowa, the
defendant,
DEWAYNE ALLEN HAYNES,
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

15
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 16 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 18
(Distribution of Cocaine)

On or about September 22, 2020, in the Southern District of Iowa, the
defendant,

* CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C).
THE GRAND JURY FURTHER CHARGES:

COUNT 19
(Distribution of Marijuana)

On or about September 22, 2020, in the Southern District of Iowa, the
defendant,
JEROME JAMAR HALL,
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of marijuana, a Schedule I controlled

substance.

This is a violation of Title 21, United States Code, Section 841{a)(1) and

841(b)(1)(D).

16
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 17 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 20
(Distribution of Cocaine)

On or about September 25, 2020, in the Southern District of Jowa, the

defendant,
DEWAYNE ALLEN HAYNES,

knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 21
(Distribution of Cocaine)

On or about October 1, 2020, in the Southern District of Iowa, the defendant,
CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “Co”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

This is a violation of Title 21, United States Code, Section 841(a)({1) and

841(b)1)(C).

17
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20° Page 18 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 22
(Possession with Intent to Distribute Cocaine)

On or about October 2, 2020, in the Southern District of Iowa, the defendant,
MICHAEL LINDELL TEASLEY,

knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 23
(Distribution of Cocaine)

On or about October 2, 2020, in the Southern District of Iowa, the defendant,
CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled

substance.
This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

18
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 19 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 24
(Distribution of Cocaine)

On or about October 3, 2020, in the Southern District of Iowa, the defendant,
JEROME WILLIAM McCRISTON,

knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 25
(Distribution of Methamphetamine)

On or about October 3, 2020, in the Southern District of Iowa, the defendants,

CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,” and
MARCUS ANTONIO SHAY HALL, also known as “Gudda,”

knowingly and intentionally distributed a controlled substance, namely, 50 grams or
more of methamphetamine, a Schedule II controlled substance, and aided and
abetted the same.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(A), and Title 18, United States Code, Section 2.

19
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 20 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 26
(Distribution of Methamphetamine)

On or about October 3, 2020, in the Southern District of Iowa, the defendant,
JEROME VALENTINO WILSON, also known as “Fat Bastard,”
knowingly and intentionally distributed a controlled substance, namely, 50 grams or

more of methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and |
841(b)(1)(A).

THE GRAND JURY FURTHER CHARGES:

COUNT 27
(Distribution of Cocaine Base)

On or about October 7, 2020, in the Southern District of Iowa, the defendant,
NILAJAH RASHEEDA GREEN, also known as “Thighz Chyna,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine base, a Schedule II

controlled substance, and aided and abetted the same.
This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C); and Title 18, United States Code, Section 2.

20
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 21 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 28
(Distribution of Cocaine)

On or about October 8, 2020, in the Southern District of Iowa, the defendant,
ORNANDES RAESHON BENNETT,

knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule IJ controlled
substance, and aided and abetted the same.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C); and Title 18, United States Code, Section 2.

THE GRAND JURY FURTHER CHARGES:

COUNT 29
(Distribution of Cocaine)

On or about October 10, 2020, in the Southern District of Iowa, the defendant,
JEROME WILLIAM McCRISTON,
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance.
This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

21
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 22 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 30
(Distribution of Cocaine)

On or about October 18, 2020, at approximately 3:00 p.m., in the Southern

District of Iowa, the defendant,
CESEAN MICHAEL KITCHEN, also known as “Cheese,”

knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 31
(Distribution of Cocaine)

On or about October 18, 2020, at approximately 5:00 p.m., in the Southern
District of Iowa, the defendant,
CESEAN MICHAEL KITCHEN, also known as “Cheese,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

22
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 23 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 32
(Distribution of Cocaine Base)

On or about October 22, 2020, in the Southern District of Iowa, the defendant,
NILAJAH RASHEEDA GREEN, also known as “Thighz Chyna,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine base, a Schedule II

controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)({1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 33
(Distribution of Cocaine)

On or about October 23, 2020, in the Southern District of Iowa, the defendant,
ORNANDES RAESHON BENNETT,
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance.
This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

23
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 24 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 34
(Distribution of Marijuana)

On or about October 24, 2020, in the Southern District of Iowa, the defendant,
JEROME JAMAR HALL,

knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of marijuana, a Schedule I controlled
substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(D).

THE GRAND JURY FURTHER CHARGES:

COUNT 35
(Distribution of Cocaine)

On or about October 29, 2020, in the Southern District of Iowa, the defendants,

CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,” and
COTY ARNEZ TURNER, also known as “4-5,”

knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled
substance, and aided and abetted the same.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C); and Title 18, United States Code, Section 2.

24
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 25 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 36
(Possession with Intent to Distribute Cocaine)

On or about October 29, 2020, in the Southern District of Iowa, the defendant,
ANOTHONY LEVON ROBINSON, JR., also known as “Ant,”

knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 37
(Distribution of Cocaine)

On or about November 5, 2020, in the Southern District of Iowa, the defendant,
ANTOINE MOISHAWN WILLIAMS, also known as “Tone Loc” and “Loc,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

25
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 26 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 38
(Distribution of Cocaine)

On or about November 7, 2020, in the Southern District of Iowa, the defendant,
ANTOINE MOISHAWN WILLIAMS, also known as “Tone Loc” and “Loc,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 39
(Distribution of Cocaine)

On or about November 13, 2020, in the Southern District of Iowa, the
defendant,

CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,”
knowingly and intentionally distributed a controlled substance, namely, a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

This is a violation of Title 21, United States Code, Section .841(a){1) and

841(b)(1)(C).

26
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 27 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 40
(Felon in Possession of Firearm)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
KENEE L. TRIPLETT, also known as “S.D.” and “Big S.D.,”

in an affecting commerce, knowingly possessed a firearm, namely, a loaded, Taurus,
Model PT111G2, 9mm pistol with serial number TGT31208. At the time of the
offense, the defendant knew he had been convicted of a crime punishable by a term
of imprisonment exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

THE GRAND JURY FURTHER CHARGES:

COUNT 41
(Possession with Intent to Distribute Cocaine Base)

On or about November 18, 2020, in the Southern District of Iowa, the
defendant,
COTY ARNEZ TURNER, also known as “4-5,”
knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing 28 grams or more of cocaine
base, a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and

841(b)(1)(B).

27
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 28 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 42
(Possession with Intent to Distribute Marijuana)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
JEROME JAMAR HALL,

knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
marijuana, a Schedule I controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and
841(b)(1)(D).

THE GRAND JURY FURTHER CHARGES:

COUNT 43
(Possession with Intent to Distribute Cocaine)

On or about November 18, 2020, in the Southern District of Iowa, the
defendant,
ORNANDES RAESHON BENNETT,
knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing 500 grams or more of cocaine,
a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and

841(b)(1)).

28
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 29 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 44
(Possession with Intent to Distribute Marijuana)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
ORNANDES RAESHON BENNETT,

knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
marijuana, a Schedule I controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and
841(b)(1)(D).

THE GRAND JURY FURTHER CHARGES:

COUNT 45
(Possession with Intent to Distribute Heroin)

On or about November 18, 2020, in the Southern District of Iowa, the
defendant,
ORNANDES RAESHON BENNETT,
knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
heroin, a Schedule I controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and

841(b)(1)(C).

29
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 30 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 46
(Felon in Possession of Firearm)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
ORNANDES RAESHON BENNETT,

in an affecting commerce, knowingly possessed a firearm, namely, a loaded, SCCY
Industries, Model CPX-3, .380 caliber pistol with serial number A013749. At the
time of the offense, the defendant knew he had been convicted of a crime punishable
by a term of imprisonment exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

30
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 31 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 47
(Felon in Possession of Firearm)

On or about November 18, 2020, in the Southern District of Iowa, the
defendant,
JERRON TANDRE JOHNSON, also known as “Cash,”
in an affecting commerce, knowingly possessed a firearm, namely, one or more of the
following:

1. Loaded, Springfield Inc. (HS Produkt), Model XD40, .40 caliber pistol
with serial number US272738; and

2. Loaded, Springfield Inc. (HS Produkt), Model XD40, .40 caliber pistol
with serial number XD383007.

At the time of the offense, the defendant knew he had been convicted of a crime
punishable by a term of imprisonment exceeding one year.
This is a violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

31
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 32 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 48
(Possession with Intent to Distribute Cocaine Base)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
-MICHAEL LINDELL TEASLEY,

knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
cocaine base, a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 49
(Felon in Possession of Firearm)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
MICHAEL LINDELL TEASLEY,

in an affecting commerce, knowingly possessed a firearm, namely, a loaded, Taurus,
Model G3, 9mm pistol with serial number ABD460597. At the time of the offense,
the defendant knew he had been convicted of a crime punishable by a term of
imprisonment exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

32
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 33 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 50
(Possession with Intent to Distribute Marijuana)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant, |
MARCUS ANTONIO SHAY HALL, also known as “Gudda,”

knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
marijuana, a Schedule J controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and
841(b)(1)(D).

THE GRAND JURY FURTHER CHARGES:

COUNT 51
(Felon in Possession of Firearm)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
MARCUS ANTONIO SHAY HALL, also known as “Gudda,”

in an affecting commerce, knowingly possessed a firearm, namely, a Jennings (by
Bryco), Model 59, 9mm pistol with serial number 878677. At the time of the offense,
the defendant knew he had been convicted of a crime punishable by a term of
imprisonment exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

33
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 34 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 52
(Possession with Intent to Distribute Cocaine)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
DEWAYNE ALLEN HAYNES,

knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 53
(Drug User in Possession of Firearm)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
DEWAYNE ALLEN HAYNES,

in an affecting commerce, knowingly possessed a firearm, namely, a loaded,
Springfield Inc. (HS Produkt), Model XDS, .45 caliber pistol with serial number
53290644. At the time of the offense, the defendant knew he was an unlawful user
of and addicted to a controlled substance.

This is a violation of Title 18, United States Code, Sections 922(g)(8) and

924(a)(2).

34
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 35 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 54
(Possession with Intent to Distribute Cocaine Base)

On or about November 18, 2020, in the Southern District of Iowa, the
defendant,

NOLAN RUSSELL HAMILTON ALLEN, also known as “Banner,”
knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
cocaine base, a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and

841(b)(1)(C).

35
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 36 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 55
(Felon in Possession of Firearm)

On or about November 18, 2020, in the Southern District of Iowa, the
defendant,
NOLAN RUSSELL HAMILTON ALLEN, also known as “Banner,”
in an affecting commerce, knowingly possessed a firearm, namely, one or more of the

following:

1. Loaded, Smith & Wesson, Model SD9VE, 9mm pistol with serial number
FWL3026; and

2. Loaded, Beretta, Model 92, 9mm pistol with serial number X24525Z.
At the time of the offense, the defendant knew he had been convicted of a crime
punishable by a term of imprisonment exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

36
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 37 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 56
(Possession with Intent to Distribute Cocaine)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
ANTHONY LEVON ROBINSON, JR., also known as “Ant,”

knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely, a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance.

This is a violation of Title 21, United States, Code Section 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 57
(Drug User in Possession of Firearm)

On or about November 18, 2020, in the Southern District of Iowa, the

defendant,
ANTHONY LEVON ROBINSON, JR., also known as “Ant,”

in an affecting commerce, knowingly possessed a firearm, namely, a loaded,
Springfield Inc. (HS Produkt), Model XDS-9, 9mm pistol with serial number
$3838258. At the time of the offense, the defendant knew he was an unlawful user
of and addicted to a controlled substance.

This is a violation of Title 18, United States Code, Sections 922(g)(8) and

924(a)(2).

37
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 38 of 51

THE GRAND JURY FURTHER CHARGES:

COUNT 58
(Felon in Possession of Firearm)

On or about November 18, 2020, in the Southern District of Iowa, the
defendant,

JEROME WILLIAM McCRISTON,
in an affecting commerce, knowingly possessed a firearm, namely, a loaded, Walther,
Model CCP, 9mm pistol with serial number WK085616. At the time of the offense,
the defendant knew he had been convicted of a crime punishable by a term of
imprisonment exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

THE GRAND JURY FINDS:

PRIOR CONVICTION
Prior to the commission of the offenses charged in Counts 1 through 7, 10, and
26 of the Indictment, the defendant,

JEROME VALENTINO WILSON, also known as “Fat Bastard,”

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(d), in the Iowa District Court for Polk County, in case number
FECR220068, a felony drug offense.

This is pursuant to Title 21, United States Code, Section 851.

38
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 39 of 51

THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION
Prior to the commission of the offenses charged in Counts 1, 3, 9, 11, and 12 of
the Indictment, the defendant,

DEREK SHANTELL THOMPSON, also known as “Smoke,”

was convicted of a conspiracy to distribute cocaine base, cocaine, and marijuana, in
violation of Title 21, United States Code, Section 841(a)(1), 841(b)(1)(A), 841(b)(1)(B),
841(b)(1)(D), and 846, and distribution of cocaine base, in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(B), in the United States District Court
for the Southern District of Iowa, in case number 4:05-CR-194, a serious drug felony,
for which the defendant served more than 12 months of imprisonment and in which
the defendant was released from any term of imprisonment within 15 years of the
commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.

THE GRAND JURY FURTHER FINDS:

PRIOR CONVICTION

Prior to the commission of the offenses charged in Counts 1, 3, 9, 11, and 12 of

the Indictment, the defendant,

DEREK SHANTELL THOMPSON, also known as “Smoke,”

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(d), in the Iowa District Court for Polk County, in case number
FECR315316, a felony drug offense.

This is pursuant to Title 21, United States Code, Section 851.
39
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 40 of 51

THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION
Prior to the commission of the offenses charged in Counts 1 through 38, 18, 21,
25, 35, and 39 of the Indictment, the defendant,

CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,”-

was convicted of conspiracy to distribute cocaine base, in violation of Title 21, United
States Code, Section 841(a)(1), 841(b)(1)(B), and 846, in the United States District
Court for the Southern District of Iowa, in case number 4:11-CR-033, a serious drug
felony, for which the defendant served more than 12 months of imprisonment and in
which the defendant was released from any term of imprisonment within 15 years of
the commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.

THE GRAND JURY FURTHER FINDS:

PRIOR CONVICTION

Prior to the commission of the offenses charged in Counts 1 through 3, 18, 21,

25, 35, and 39 of the Indictment, the defendant,

CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,”

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(c), in the Iowa District Court for Polk County, in case number
FECR202608, a serious drug felony, for which the defendant served more than
12 months of imprisonment and in which the defendant was released from any term
of imprisonment within 15 years of the commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.
40
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 41 of 51

THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION
Prior to the commission of the offense charged in Counts 1, 35, and 41 of the
Indictment, the defendant,

COTY ARNEZ TURNER, also known as “4-5,”

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(c), in the Iowa District Court for Polk County, in case number
FECR199308, a serious drug felony, for which the defendant served more than
12 months of imprisonment and in which the defendant was released from any term
of imprisonment within 15 years of the commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.

THE GRAND JURY FURTHER FINDS:

PRIOR CONVICTION

Prior to the commission of the offense charged in 1, 35, and 41 of the

Indictment, the defendant,

COTY ARNEZ TURNER, also known as “4-5,”

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(b), in the Iowa District Court for Polk County, in case number
FECR281284, a serious drug felony, for which the defendant served more than
12 months of imprisonment and in which the defendant was released from any term
of imprisonment within 15 years of the commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.

41
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 42 of 51

THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION
Prior to the commission of the offense charged in 1, 35, and 41 of the
Indictment, the defendant,

COTY ARNEZ TURNER, also known as “4-5,”

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(d), in the Iowa District Court for Polk County, in case number
FECR243796, a felony drug offense.

This is pursuant to Title 21, United States Code, Section 851.

THE GRAND JURY FURTHER FINDS:

PRIOR CONVICTION

Prior to the commission of the offenses charged in Counts 1, 11, and 16 of the

Indictment, the defendant,

DARYL STEPHEN JONES, JR., also known as “Diesel” and “Baby D,”

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(c), in the Iowa District Court for Polk County, in case number
FECR311915, a felony drug offense.

This is pursuant to Title 21, United States Code, Section 851.

42
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 43 of 51

THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION
Prior to the commission of the offense charged in Counts 3, 19, 34, and 42 of
the Indictment, the defendant,

JEROME JAMAR HALL,

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(b), in the Iowa District Court for Polk County, in case number
FECR212780, a serious drug felony, for which the defendant served more than
12 months of imprisonment and in which the defendant was released from any term
of imprisonment within 15 years of the commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.

43
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 44 of 51

THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION
Prior to the commission of the offense charged in Counts 3, 19, 34, and 42 of
the Indictment, the defendant,

JEROME JAMAR HALL,

was convicted of possession with intent to distribute 50 grams or more of a mixture
and substance containing cocaine base, in violation of Title 21, United States Code,
Section 841(a)(1) and 841(b)(1)(A), in the United States District Court for the
Southern District of Iowa, in case number 4:09-CR-154, a serious drug felony, for
which the defendant served more than 12 months of imprisonment and in which the
defendant was released from any term of imprisonment within 15 years of the
commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.

THE GRAND JURY FURTHER FINDS:

PRIOR CONVICTION

Prior to the commission of the offense charged in Counts 1, 28, 33, 43, 44, and

45 of the Indictment, the defendant,

ORNANDES RAESHON BENNETT,

was convicted of a possession of a controlled substance third offense, in violation of
Iowa Code Section 124.401(5), in the Iowa District Court for Bremer County, in case
number FECR008697, a felony drug offense.

This is pursuant to Title 21, United States Code, Section 851.

44
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 45 of 51

THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION
Prior to the commission of the offense charged in 1, 28, 33, 48, 44, and 45 of the
Indictment, the defendant,

ORNANDES RAESHON BENNETT,

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(d), in the Iowa District Court for Black Hawk County, in case number
FECR157358, a felony drug offense.

This is pursuant to Title 21, United States Code, Section 851.

THE GRAND JURY FURTHER FINDS:

PRIOR CONVICTION

Prior to the commission of the offense charged in 1, 28, 33, 48, 44, and 45 of the

Indictment, the defendant,

ORNANDES RAESHON BENNETT,

was convicted of possession with intent to deliver cocaine, in violation of Iowa Code
Section 124.401(1)(c), in the Iowa District Court for Black Hawk County, in case
number FECRO78828, a serious drug felony, for which the defendant served more
than 12 months of imprisonment and in which the defendant was released from any
term of imprisonment within 15 years of the commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.

45
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 46 of 51

THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION

Prior to the commission of the offenses charged in Counts 1, 8, 22, and 48 of

the Indictment, the defendant,
MICHAEL LINDELL TEASLEY,

was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(c), in the Iowa District Court for Polk County, in case number.
FECR201383, a serious drug felony, for which Defendant served more than 12
months of imprisonment and in which Defendant was released from any term of
imprisonment within 15 years of the commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.

THE GRAND JURY FURTHER FINDS:

PRIOR CONVICTION

Prior to the commission of the offenses charged in Counts 1, 8, 22, and 48 of

the Indictment the defendant,
MICHAEL LINDELL TEASLEY,

was convicted of a controlled substance violation, in violation of lowa Code Section
124.401(1)(c), in the Iowa District Court for Polk County, in case number
FECR258032, a serious drug felony, for which Defendant served more than 12
months of imprisonment and in which Defendant was released from any term of
imprisonment within 15 years of the commencement of the instant offenses.

This is pursuant to Title 21, United States Code, Section 851.

46
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 47 of 51

| THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION
Prior to the commission of the offenses charged in Counts 1 and 54 of the
Indictment, the defendant,
NOLAN RUSSELL HAMILTON ALLEN, also known as “Banner,”
was convicted of a controlled substance violation, in violation of Iowa Code Section
124.401(1)(c), in the Iowa District Court for Polk County, in case number
FECR207784, a serious drug felony, for which Defendant served more than 12
months of imprisonment and in which Defendant was released from any term of
imprisonment within 15 years of the commencement of the instant offenses.
This is pursuant to Title 21, United States Code, Section 851.
THE GRAND JURY FURTHER FINDS:
PRIOR CONVICTION
Prior to the commission of the offenses charged in Counts 1, 24, and 29 of the
. Indictment, the defendant,
JEROME WILLIAM McCRISTON,
was convicted of failure to possess a tax stamp, in violation of Iowa Code Section
453B.3 and 453B.12, in the Iowa District Court for Polk County, in case number
FECR323277, a felony drug offense.

This is pursuant to Title 21, United States Code, Section 851.

47
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 48 of 51

THE GRAND JURY FURTHER FINDS:
NOTICE OF FORFEITURE
That upon convictions of the offenses set forth in Counts 1 through 12, 15, 17
through 26, 28, 29, 33, 34, 35, 36, 39, 40, and 42 through 58 of this Indictment, the

defendants,

JEROME VALENTINO WILSON, also known as “Fat Bastard,”
DEREK SHANTELL THOMPSON, also known as “Smoke,”
KENEE L. TRIPLETT, also known as “S.D.,” and “Big S.D.,”

CORY ANDREW TURNER, also known as “C-Styles,” “Styles,” and “C,”
JEROME JAMAR HALL,
ORNANDES RAESHON BENNETT,
JERRON TANDRE JOHNSON, also known as “Cash,”
MICHAEL LINDELL TEASLEY,
MARCUS ANTONIO SHAY HALL, also known as “Gudda,”
DEWAYNE ALLEN HAYNES,
NOLAN RUSSELL HAMILTON ALLEN, also known as “Banner,”
ANTHONY LEVON ROBINSON, JR., also known as “Ant,” and
JEROME WILLIAM McCRISTON,

shall forfeit, to the United States, the following:
A. Proceeds. Any and all property constituting, and derived from, any
proceeds such defendant obtained, directly or indirectly, and as a result of such
violation, and
B. Facilitation. Any property used and intended to be used in any manner,
or part, to commit or to facilitate the commission of such violation.

The property to be forfeited includes, but is not limited to:
1. As to JEROME VALENTINO WILSON, also known as “Fat Bastard,”

approximately $4,124 in cash seized from a residence in the 600 block of
2nd Street, Waukee, on or about November 18, 2020.

48
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 49 of 51

10. .

As to KENEE L. TRIPLETT, a loaded, Taurus, Model PT111G2, 9mm
pistol with serial number TGT31208, seized from a residence in the 3000
block of SE 19th Street, Des Moines, on or about November 18, 2020.

As to CORY ANDREW TURNER, also known as “C-Styles,” “Styles,”
and “C,” approximately $12,097 in cash seized from a residence in the
100 block of Loomis Avenue, Des Moines, or about November 18, 2020.

As to CORY ANDREW TURNER, also known as “C-Styles,” “Styles,”
and “C,” and COTY ARNEZ TURNER, also known as “4-5,”
approximately $1,500 in cash seized from a residence in the 1600 block
of Des Moines Street, Des Moines, on or about November 18, 2020.

As to JEROME JAMAR HALL, approximately $17,810 in cash seized
from a residence in the 2900 block of E. 36th Street, Des Moines, on or
about November 18, 2020.

As to ORNANDES RAESHON BENNETT, approximately $1,800 in
cash seized from a residence in the 2800 block of Fleur Drive, Des
Moines, on or about November 18, 2020.

As to ORNANDES RAESHON BENNETT, a loaded, SCCY Industries,
Model CPX-3, .380 caliber pistol with serial number A018749, seized
from a residence in the 2800 block of Fleur Drive, Des Moines, on or
about November 18, 2020.

As to JERRON TANDRE JOHNSON, also known as “Cash,” a loaded,
Springfield Inc. (HS Produkt), Model XD40, .40 caliber pistol with serial
number US272738; and a loaded, Springfield Inc. (HS Produkt), Model
XD40, .40 caliber pistol with serial number XD383007, seized from a
residence in the 1900 block of Martin Luther King, Jr. Parkway, Des
Moines, on or about November 18, 2020.

As to MICHAEL LINDELL TEASLEY, a loaded, Taurus, Model G3,
9mm pistol with serial number ABD460597, seized from a residence in
the 2200 block of 68th Street, Windsor Heights, on or about November
18, 2020.

As to MARCUS ANTONIO SHAY HALL, also known as “Gudda,” a
Jennings (by Bryco), Model 59, 9mm pistol with serial number 878677,
seized from a vehicle parked on the premises of a residence in the 500
block of Pleasant View Drive, Des Moines, on or about November 18,
2020.

49
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 50 of 51

11.

12.

13.

14.

15.

As to DEWAYNE ALLEN HAYNES, a loaded, Springfield Inc. (HS
Produkt), Model XDS, .45 caliber pistol with serial number
S3290644seized from a residence in the 2300 block of E. 39th Street, Des
Moines, on or about November 18, 2020.

As to NOLAN RUSSELL HAMILTON ALLEN, also known as “Banner,”
a loaded, Smith & Wesson, Model SD9VE, 9mm pistol with serial
number FWL3026; and a loaded, Beretta, Model 92, 9mm pistol with
serial number X24525Z, seized from a residence in the 2400 block of
Hickman Road, Des Moines, on or about November 18, 2020.

As to ANTHONY LEVON ROBINSON, JR., also known as “Ant,” a
loaded, Springfield Inc. (HS Produkt), Model XDS-9, 9mm pistol with
serial number $3838258, seized from a residence in the 200 block of E.
Edison Avenue, Des Moines, on or about November 18, 2020.

As to JEROME WILLIAM McCRISTON, approximately $1,300 in cash
seized from a residence in the 700 block of 27th Street, Des Moines, on
or about November 18, 2020.

As to JEROME WILLIAM McCRISTON, a loaded, Walther, Model CCP,
9mm pistol with serial number WK085616, seized from a residence in
the 700 block of 27th Street, Des Moines, on or about November 18,
2020.

This is pursuant to Title 21, United States Code, Section 853, and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

50
Case 4:20-cr-00188-RGE-HCA Document 190 Filed 12/16/20 Page 51 of 51

Upon conviction for the offenses alleged in Counts 40, 46, 47, 49, 51, 53, 55, 57,
and/or 58 of this Indictment, the defendants,

KENEE L. TRIPLETT, also known as “S.D.,” and “Big S.D.,”
ORNANDES RAESHON BENNETT,
JERRON TANDRE JOHNSON, also known as “Cash,”
MICHAEL LINDELL TEASLEY,
DEWAYNE ALLEN HAYNES,

MARCUS ANTONIO SHAY HALL, also known as “Gudda,”
NOLAN RUSSELL HAMILTON ALLEN, also known as “Banner,”
ANTHONY LEVON ROBINSON, JR., also known as “Ant,” and
JEROME WILLIAM McCRISTON,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section
924(d), and Title 28, United States Code, Section 2461(c), all firearms, magazines,
and ammunition involved in the commission of said offenses, including, but not
limited to, the firearm and ammunition identified Counts 40, 46, 47, 49, 51, 53, 55,
57, and 58 of this Indictment.

A TRUE BILL.

 

FOREPERSON

Mare Krickbaum
United States Attorney

By:
Mikaela J. Sh ]

MacKenzie Benson Tubbs
Assistant United States Attorneys

51
